Title: To James Madison from William Lee, 10 December 1807
From: Lee, William
To: Madison, James



Sir,
Bordeaux, Decr. 10: 1807.

I have just received intelligence from Mr. Lannes my agent at Bayonne that the Brig Hypsa and James of Salem bound to this port has arrived there after having been visited by the British Squadron at the mouth of this river who made the following endorsement on her papers
"Warned from entering any port in France and all her dependencies, Portugal, Spain, Italian & Mediterranean Ports, and the Colonies of Spain and Portugal.  Given under our hands on board his majestys ship Tribune off Corduvan Light House this 3 Decr. 1807.
signedJ Baker Capt.J. Hood Capt.
It appears by this that the Blockade is to take immediate effect, which much alarms us here for the fate of the 16 Vessels that left this the last week for the United States.  The measure is considered as very hostile to the U.S and it is believed the English intend carrying in as much American property as they can capture under the persuasion that they will be able to make better terms by this means with us.  Under this impression I have advised all the American Masters now in port to remain here which however they do not incline to listen to.
We have had two arrivals at Rochelle.  One of them the Brig Eliay, Capt Dandelot, in attempting to come around here has  been captured by the English  The other a three masted Schooner from Baltimore has been refused a pilot at Rochelle under the suspicion of her having been in England.  The consignee Mr. Andrews has gone on to Rochelle & will I hope be able to procure a pilot or an entry.  I mention these circumstances to shew you that this Government appears determined not to admit any vessel to an entry that may have touched in England
Our City is crowded with Troops.  Part of the Imperial Guards have arrived, and the Emperor is expected on the 28th.  Much is said of the dismemberment of Turkey, & of the new Kingdom of Navarre, the siege of Gibraltar and other vast designs, which it is impossible to fathom.  The Queen of Etruria is to reign in Portugal.  Rumours of peace are on float but it is said they originated in England where it is probable they have been fabricated in order to serve the purposes of that Government in America.  With great respect I have the honor to remain Your Obt. Servant

Wm. Lee

